DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 1 December 2021.     Claims 8-11 have been cancelled.  Claim 24 have been added.  Claims 1-7 and 10-23 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over   Lin et al (US 2011/0040626 A1) in view of Khosravy et al (US Pub., No., 2012/0264457 A1)  


 receiving a destination (Fig. 6, 601 discloses receiving route request for rote directions from user [receiving a destination] and paragraph [0020], discloses subscribers can request and obtain routing direction to destinations); 
receiving a desired time of arrival (Fig. 9A 923 discloses estimated time of arrival); 
receiving user profile data associated with a user (Fig. 6, 505 discloses storing user profile to user profiles repository); 
processing the destination, desired time of arrival, (Figs. 9A-B and paragraph [0066], discloses obtaining navigational information (e.g., routing directions) from one or more navigational platform) and user profile data utilizing at least one machine-learning algorithm (paragraph [0055], discloses user profile that may be utilized to dynamically select, retrieve and transmit target advertisement to subscriber while user is en route to a predetermined destination); 
comparing the processed data to at least one database of physical advertisements geographically located in proximity to the destination (paragraph [0020], discloses providing consumers with location (or proximity)-based advertisements serves as an effective technique for targeting advertisement to consumer and paragraph [0034], discloses determined routes may also include one or more intermediary location, the starting, intermediary, and/or ending location corresponding …);  
based on the comparison of the processed data to the at least one database of physical advertisements geographically located in proximity to the destination, generating a first advertisement-based route and an estimated time of arrival associated with the first  (paragraph [0025], discloses request for the advertisement content may be generated based on and/or configured to include navigational information (e.g., predetermined routing direction), spatial positions (or location) of subscriber … paragraph [0026], discloses the navigational platform 101 and/or advertisement platform 103 ,may provide user with dynamic navigational information (e.g., routing directions, etc.), and/or advertisement content based on (or correlation to the presence (or physical location) of user  and paragraph [0060], discloses generating an advertisement request for advertisement content based on one or more variables, such a location of mobile device 400 routing direction determined by routing module 211, and/or one or more of the aforementioned policy parameters, as well as any other suitable criterion, such as predetermined criteria specified by an administrator  of the advertisement-based navigational service of system 100).

Lin teaches the above elements including receiving location data associated with at least one ride-share vehicle transporting the user (paragraph [0063], discloses mobile device submit route request for route .., route request is for location-to-location navigational purposes.., wherein mobile devise 400 is to dynamically receive navigational information at least including the route information.., receiving a various routing information (e.g., routing directions  ), dynamically re-routine the at least one ride-share vehicle  (paragraph [0034], discloses routing model 211 may also be configured to dynamically provide ETA information for arriving at predetermined destinations corresponding to advertisement information” and paragraph [0063] discloses wherein mobile devices 400 is to dynamically receive navigation information at least including the routing  information from navigation platform 101 while en route to one or more specified destination location is within the scope of  dynamically re-routing a vehicle)  and (paragraph [0036]) .  Lin fails to explicitly disclose the corresponding synchronized information includes bustiness data associated with at least one physical advertisement location along the first advertisement-based route, generating the route   based on the location data associated with the at least one ride-share vehicle transporting the user and the synchronized business data and fails to teach the corresponding direction is to the second advertisement-based route. 
However, Khosravy teaches synchronized business data associated with at least one physical advertisement location along the first advertisement-based route (Figures 7, 16,  paragraph [0019], discloses synchronization can be employed in connection with updating content [physical  advertisement] associated  with endpoints, paragraph [0103] discloses static information that can be  set by an owner of information about a point of interest including, name, address, hours, URL, other static and/or dynamic content (which can be updated in real time via synchronization).  Example of dynamic content could be what the main exhibits are at a museum, whether the museum is empty or really crowded or whether a short is sold out, etc., [business data with at least physical advertisement location] and paragraph [0119], discloses synchronization any kind of data); 
 based on the location data associated with the at least one ride-share vehicle transporting the user and the synchronized business data associated with the at least one physical advertisement location along the first advertisement-based route, generating a second advertisement-based route(Figure 15, paragraph [0117], discloses the dynamically updatable information  are automatically received via synchronization with location based network services  , the static information and/or dynamically updatable information based on direction information and/or location information  and paragraph [0118], discloses the updates for the path information are obtained via synchronization from the mobile devise or synchronization is used to send the update to the mobile device); and direction  to the second advertisement- based route(paragraph [018], discloses path information representing a path traversed by the portable devices is analyzed based on the location information and/or direction information to determine updates for the path information  to be synchronized .., the updates for the path information are obtained via synchronization is used to send the updates to the mobile devices [dynamically re-routing to the second advertisement based route] ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for providing advertisement-based navigation services of Lin by adding the feature of  dynamically updatable information associated with point of interest and the changes resulting from the change input are synchronized from the mobile device to location of Khosravy in order to provide efficient exchanges of information and efficient utilization of network bandwidth and resources.  

With respect to claim 4, Lin in view of Khosravy teaches elements of claim 1, Lin further teaches the method wherein presenting the at least one advertisement comprises determining at least one advertisement display time, wherein the advertisement display time  (paragraphs 0030] and [0046], discloses real-time routing directions embedded with for instance, periodic  advertisement content [advertisement display time] ) is dynamically calculated based on at least one of: the location data associated with the at least on ride-share vehicle, the at least on physical (paragraph [0064], discloses obtain either updated advertisement  information or a “next” series of routing information associated  with an “on-the fly” version  of the predetermined route.., interactive, location-based advertisements, e.g., advertisement 105 is triggered for presentation to the user))and an advertisement data transmission rate (paragraph [0021], discloses governing the “who”, “what”, “when”, “wherein” and how advertisement are to be received, such as various parameters defining amount (e.g., certain number of advertisement per hour, day, week, etc.) frequency of presentation (e.g., continuously, periodically, on-demand, etc.), location (e.g., present advertisement associated with location within “X” amount of distance with ”Y” amount of travel time [transmission rate]).
  
With respect to claim Lin in view of Khosravy teaches elements of claim 1, Lin further teaches the method wherein the destination input data comprises at least one of: an address, a GPS location, a description, an hours of operation, and a customer rating (Fig. 9A-B, paragraph [0018], discloses GPS-enabled positioning technologies and  paragraph [0068], discloses GUI 901 provide one or more section for conveying turn-by-turn directions, e.g., section 925, 927 and 929 .., end destination .., address of the end destination  ., contact information, description, hours of operation)).  

With respect to claim 6, Lin in view of Khosravy teaches elements of claim 1, Lin further teaches the method wherein the user profile data comprises at least one of: social media profile data, at least one user preference, text message data, email data, contacts data, GPS location data, and historical advertisement interaction data (paragraph [0067], discloses memory 614 store data 616 as a map data .., user profile, etc.).  
 (paragraph [0040], discloses parsing, module 309 may extract (or otherwise obtain) “current” positioning information and paragraph [0041], discloses parsing module 309 may extract (otherwise obtain) user profile..)).     

With respect to claim 12, Lin a system comprising: 
at least one processor (Fig. 10, 1003, discloses processor and paragraph [0039], discloses processor); and 
memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor (Fig. 10, 1005, discloses memory and 1019 communication interface) performs a method comprising: 
classifying the input data using at least one machine-learning algorithm (paragraph [0034], discloses user-input address, landmark, position, etc. ...);
based on the classified input data and the at least one database of physical advertisements geographically located in proximity to the destination, generating a first advertisement-based route and an estimated time of arrival associated with the first advertisement-based route (paragraph [0025], discloses request for the advertisement content may be generated based on and/or configured to include navigational information (e.g., predetermined routing direction), spatial positions (or location) of subscriber … and paragraph [0060], discloses generating an advertisement request for advertisement content based on one or more variables, such a location of mobile device 400 routing direction determined by routing module 211, and/or one or more of the aforementioned policy parameters, as well as any other suitable criterion, such as predetermined criteria specified by an administrator  of the advertisement-based navigational service of system 100) ;
receive real-time business information associated with at least one business in proximity to the at least one physical advertisement location (paragraph [0035], discloses the real-time positioning information may be obtained from mobile devise., positioning information capture presence information and paragraph [0046], discloses such as real-time routing direction embedded wit, for instance, periodic advertisement content); 
Lin teaches the above elements including receiving location data associated with at least one ride-share vehicle transporting the user (paragraph [0063], discloses mobile device submit route request for route .., route request is for location-to-location navigational purposes.., wherein mobile devise 400 is to dynamically receive navigational information at least including the route information.., receiving a various routing information (e.g., routing directions  ), dynamically re-routine the at least one ride-share vehicle   (paragraph [0034], discloses routing model 211 may also be configured to dynamically provide ETA information for arriving at predetermined destinations corresponding to advertisement information” and paragraph [0063] discloses wherein mobile devices 400 is to dynamically receive navigation information at least including the routing  information from navigation platform 101 while en route to one or more specified destination location is within the scope of  dynamically re-routing a vehicle)and generating a user profile, navigational platform 200 stores the user profile to a list of subscribers to the advertisements-based navigational service system 100…, it is noted that platform 200 may additionally store or synchronize this information  to a storage  location or memory (paragraph [0036]) .  Lin fails to explicitly disclose the corresponding synchronized information includes 
However, Khosravy teaches synchronized business data associated with at least one physical advertisement location along the first advertisement-based route (Figures 7, 16,  paragraph [0019], discloses synchronization can be employed in connection with updating content [physical  advertisement] associated  with endpoints, paragraph [0103] discloses static information that can be  set by an owner of information about a point of interest including, name, address, hours, URL, other static and/or dynamic content (which can be updated in real time via synchronization).  Example of dynamic content could be what the main exhibits are at a museum, whether the museum is empty or really crowded or whether a short is sold out, etc., [business data with at least physical advertisement location] and paragraph [0119], discloses synchronization any kind  of data   );  and direction  to the second advertisement- based route(paragraph [018], discloses path information representing a path traversed by the portable devices is analyzed based on the location information and/or direction information to determine updates for the path information  to be synchronized .., the updates for the path information are obtained via synchronization is used to send the updates to the mobile devices [dynamically re-routing to the second advertisement based route] ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data of the clamed invention for providing advertisement-based navigation services of Lin by adding a feature of dynamically updatable information associated with point of interest and the changes resulting from the change input are 

With respect to claim 13, Lin in view of Khosravy teaches elements of claim 12, furthermore Lin teaches the system wherein the input data comprises at least one of: an image, a video, a social media post, a destination address, a destination description, destination geo coordinates, a user preference, a user profile, and a desired time of arrival user (paragraph [0034], discloses user-input address, landmarks, positions).     
With respect to claim 14, Lin in view of Khosravy teaches elements of claim 12, furthermore, Lin teaches the system wherein the real-time business information comprises at least one of: hours of operation, an open-or closed  status indication, a surrounding activity indicator, a quality of external signage ranking, an hourly busyness indicator, and a day-of-week busyness indicator paragraph [0068], discloses GUI 901 provide one or more section for conveying turn-by-turn directions, e.g., section 925, 927 and 929 .., end destination .., address of the end destination  ., contact information, description, hours of operation)).  

	With respect to claim 15, Lin in view of Khosravy teaches elements of claim 12, furthermore, Lin the system wherein the first advertisement-based route is one of: a direct route, a minor detour, an average detour, a minor detour, and a free route (paragraph [0063], discloses mobile devise 400 receives various routing information (e.g., routing directions) embedded with interactive, location-based advertisements.). 

location, wherein the user device is in proximity to the at least one advertisement location (Figure 6, discloses transmit the selected advertisement and route directions to user device and paragraph [0063], discloses mobile devise 400 receives, various routing information embedded with interactive, location-based advertisement  information )’

With respect to claim 17, Lin in view of Khosravy teaches elements of claim 16 furthermore, Lin the system wherein the user device comprises at least one of: a mobile phone, a tablet, a laptop, and a vehicular device (paragraph [0028], discloses wireless phone or any other suitable mobile devise, such as a personal digital assistant (PDA), pocket personal computer, tablet, etc.).  

	With respect to claim 18, Lin in view of Khosravy teaches elements of claim 16 furthermore, Lin the system wherein the at least one electronic advertisement comprises at least one of: a mobile advertisement, a static image advertisement, a video advertisement, an audio advertisement, an augmented-reality advertisement, and an in- vehicle vending machine advertisement (paragraph [0021], discloses advertisements presented as audio, video, text, graphic, etc., content)).

With respect to claim 19, Lin teaches a vehicular computer g comprising: 
 (Fig. 6, 614, (Fig. 10, 1005, discloses memory and 1019 communication interface); and 
a processor coupled to the at least one memory, wherein the processor ((Fig. 10, 1003, discloses processor Fig. 10, 1005, discloses memory and 1019 communication interface and paragraph [0039], discloses processor) is configured to:
 
receiving input data, wherein the input data comprises a destination (Fig. 6, 601 discloses receiving route request for rote directions from user [receiving a destination] and paragraph [0020], discloses subscribers can request and obtain routing direction to destinations), receiving a desired time of arrival (Fig. 9A 923 discloses estimated time of arrival) and 
user profile data associated with a user (Fig. 6, 505 discloses storing user profile to user profiles repository); 
process input data according to at least one machine-learning algorithm (Figs. 9A-B and paragraph [0066], discloses obtaining navigational information (e.g., routing directions) from one or more navigational platform and paragraph [0055], discloses user profile that may be utilized to dynamically select, retrieve and transmit target advertisement to subscriber while user is en route to a predetermined destination); 
determine  at least set of candidate  physical advertisements locations associated with the processed input data and based on historical advertisement interaction  (paragraph [0020], discloses providing consumers with location (or proximity)-based advertisements serves as an effective technique for targeting advertisement to consumer and paragraph [0034], discloses determined routes may also include one or more intermediary location, the starting, intermediary, and/or ending location corresponding …);  
 advertisement-based route and an estimated time of arrival associated with the first advertisement-based route (paragraph [0025], discloses request for the advertisement content may be generated based on and/or configured to include navigational information (e.g., predetermined routing direction), spatial positions (or location) of subscriber … and paragraph [0060], discloses generating an advertisement request for advertisement content based on one or more variables, such a location of mobile device 400 routing direction determined by routing module 211, and/or one or more of the aforementioned policy parameters, as well as any other suitable criterion, such as predetermined criteria specified by an administrator  of the advertisement-based navigational service of system 100).  

Lin teaches the above elements including receiving location data associated with at least one ride-share vehicle transporting the user (paragraph [0063], discloses mobile device submit route request for route .., route request is for location-to-location navigational purposes.., wherein mobile devise 400 is to dynamically receive navigational information at least including the route information.., receiving a various routing information (e.g., routing directions  )) dynamically re-routine the at least one ride-share vehicle   (paragraph [0034], discloses routing model 211 may also be configured to dynamically provide ETA information for arriving at predetermined destinations corresponding to advertisement information” and paragraph [0063] discloses wherein mobile devices 400 is to dynamically receive navigation information at least including the routing  information from navigation platform 101 while en route to one or more specified destination location is within the scope of  dynamically re-routing a vehicle) and (paragraph [0036]) .  Lin fails to explicitly disclose the corresponding synchronized information includes bustiness data associated with at least one physical advertisement location along the first advertisement-based route, generating the route   based on the location data associated with the at least one ride-share vehicle transporting the user and the synchronized business data and fails to teach the corresponding direction is to the second advertisement-based route. 
However, Khosravy teaches synchronized business data associated with at least one physical advertisement location along the first advertisement-based route (Figures 7, 16,  paragraph [0019], discloses synchronization can be employed in connection with updating content [physical  advertisement] associated  with endpoints, paragraph [0103] discloses static information that can be  set by an owner of information about a point of interest including, name, address, hours, URL, other static and/or dynamic content (which can be updated in real time via synchronization).  Example of dynamic content could be what the main exhibits are at a museum, whether the museum is empty or really crowded or whether a short is sold out, etc., [business data with at least physical advertisement location] and paragraph [0119], discloses synchronization any kind of data   );   based on the location data associated with the at least one ride-share vehicle transporting the user and the synchronized business data associated with the at least one physical advertisement location along the first advertisement-based route, generating a second advertisement-based route(Figure 15, paragraph [0117], discloses the dynamically updatable information  are automatically received via synchronization with location based network services  , the static information and/or dynamically updatable information based on direction information and/or location information  and paragraph [0118], discloses the updates for the path information are obtained via synchronization from the mobile devise or synchronization is used to send the update to the mobile device); dynamically re-routine the at least one ride-share vehicle   (paragraph [0034], discloses routing model 211 may also be configured to dynamically provide ETA information for arriving at predetermined destinations corresponding to advertisement information” and paragraph [0063] discloses wherein mobile devices 400 is to dynamically receive navigation information at least including the routing  information from navigation platform 101 while en route to one or more specified destination location is within the scope of  dynamically re-routing a vehicle)and direction  to the second advertisement- based route(paragraph [018], discloses path information representing a path traversed by the portable devices is analyzed based on the location information and/or direction information to determine updates for the path information  to be synchronized .., the updates for the path information are obtained via synchronization is used to send the updates to the mobile devices [dynamically re-routing to the second advertisement based route] ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for providing advertisement-based navigation services of Lin  by adding a feature of dynamically updatable information associated with point of interest and the changes resulting from the change input are synchronized from the mobile device to location of Khosravy to provide efficient exchanges of information and efficient utilization of network bandwidth and resources.  

	
(paragraph [0016], discloses GPS technology., equivalent navigational and location determination technologies.).  

With respect to claim 21, Lin in view of Khosravy teaches elements of claim 1, furthermore, Lin the method wherein the at least one route is one of: a direct route, a minor detour, an average detour, a major detour, and a free route (paragraph [0020], discloses the routing directions and paragraph [0023], discloses en route to one or more predetermined destinations.).  
With respect to claim 22, Lin in view of Khosravy teaches elements of claim 16, furthermore, Lin teaches the method wherein when the location data associated with the at least one ride-share vehicle indicates the at least one ride-share vehicle is in proximity to the at least one physical advertisement location Figure 6, discloses transmit the selected advertisement and route directions to user device and paragraph [0063], discloses mobile devise 400 receives, various routing information embedded with interactive, location-based advertisement  information )’

With respect to claim 23 Lin in view of Khosravy teaches elements of claim 1 except   wherein the synchronized business data comprises at least one of:  a registration indication, a de-registering indication hour of operation, an open-or closes status indication, a surrounding activity indicator, a quality of external signage ranking, an hourly busyness indicator, and a day-of-week busyness indicator  
 hours of operation, an open-or0closes status indication, a surrounding activity indicator, a quality of external signage ranking, an hourly busyness indicator, and a day-of-week busyness indicator (paragraph [0019], discloses synchronization can be employed in connection with updating content [physical  advertisement] associated  with endpoints, paragraph [0103] discloses static information that can be  set by an owner of information about a point of interest including, name, address, hours, URL, other static and/or dynamic content (which can be updated in real time via synchronization).  Example of dynamic content could be what the main exhibits are at a museum, whether the museum is empty or really crowded or whether a short is sold out, etc., [business data with at least physical advertisement location] and paragraph [0119], discloses synchronization any kind  of data , paragraph [018], discloses path information representing a path traversed by the portable devices is analyzed based on the location information and/or direction information to determine updates for the path information  to be synchronized .., the updates for the path information are obtained via synchronization is used to send the updates to the mobile devices [dynamically re-routing to the second advertisement based route] ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed  invention for providing advertisement-based navigation services of Lin with dynamically updatable information associated with point of interest and the changes resulting from the change input are synchronized from the mobile device to location of Khosravy in order to provide efficient exchanges of information and efficient utilization of network bandwidth and resources.   

However, Khosravy teaches wherein the synchronized business data associated with the at least on physical advertisement location indicates that at least one physical advertisement location has been de-registered(paragraph [0019], discloses synchronization can be employed in connection with updating content [physical  advertisement] associated  with endpoints, paragraph [0103] discloses static information that can be  set by an owner of information about a point of interest including, name, address, hours, URL, other static and/or dynamic content (which can be updated in real time via synchronization).  Example of dynamic content could be what the main exhibits are at a museum, whether the museum is empty or really crowded or whether a short is sold out, etc., [business data with at least physical advertisement location] and paragraph [0119], discloses synchronization any kind  of data , paragraph [018], discloses path information representing a path traversed by the portable devices is analyzed based on the location information and/or direction information to determine updates for the path information  to be synchronized .., the updates for the path information are obtained via synchronization is used to send the updates to the mobile devices [dynamically re-routing to the second advertisement based route] ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed  invention for providing  advertisement-based navigation services of Lin by adding a feature of  dynamically updatable information associated with point of interest and the changes resulting from the change input are .   


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over   Lin et al (US 2011/0040626 A1) in view of Khosravy et al (US Pub., No., 2012/0264457 A1) and further view of Colson et al (US Pub., 2015/0356665 A1)

With respect to claim 2, Lin in view of Khosravy teaches elements of claim 1, Lin further teaches the method further comprising: 
presenting at least on electronic advertisement form a business associate with one phycal advertisement location (Figure 6, discloses transmit the selected advertisement and route directions to user device and paragraph [0063], discloses mobile devise 400 receives, various routing information embedded with interactive, location-based advertisement information)’ Lin further teaches defining amount (e.g., certain member of advertisement per hour, day, week, etc.,) frequency of presentation  (e.g., continually, periodically, on-demand, etc.), location (e.g., preset advertisement associated with locations within “X” amount of distance , within “Y” amount of travel time, etc. (paragraph [0021]) and Khosravy teaches an advertisement associated with product which a user is currently interacting is an example of dynamic content that is change while the description of the product itself may remain static (paragraph [0049]).  Lin in view and Khosravy failed to teach recording at least one user interaction with the at least one electronic advertisement associated with the at least one advertisement location and saving the at least one user interaction in a database for future processing.
 advertisement associated with the at least one advertisement location (paragraph [0067], discloses collated data may include browsing habits., visit a web site, the page visited that interact); and   saving the at least one user interaction in a database for future processing (paragraph [0067], discloses collect the data and other factor to create a “profile” that links visitor’s web browser and paragraph [0072], disclose the final profile is determined it is stored in the profile database).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention for the system of Lin and Khosravy by adding feature of collecting data the usage history of Colson to inform changed to the per-purchase interface (see Colson, paragraph [0043]).

With respect to claim 3, Lin in view of Khosravy teaches elements of claim 2, but failed to teach wherein the at least one user interaction is measured according to at least one of:  an engagement time, a click, an eye-gaze duration, and a subsequent purchase.

 However, Colson further teaches the method wherein the at least one user interaction is measured according to at least one of:  an engagement time, a click, an eye-gaze duration, and a subsequent purchase (paragraph [0039], discloses identified customer purchase history or frequency and paragraph [0043], discloses usage patterns may also indicate on or more biases ...).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filling date of the claimed invention for the system of Lin and Khosravy by adding feature of collecting data the usage history of Colson to inform changed to the per-purchase interface (see Colson, paragraph [0043]).


Response to Arguments
Applicant’s arguments of 35 U.S.C 103(a) rejections filed on 1 December 2021 with respect to claim(s) 1-7 and 12-24 have been fully considered but they are not persuasive.  

Applicants’ arguments of the advertisement in Lin are not phycal advertisement like billboard, signage, transit ads etc. Rather, Lin only disclose advertisement that are digital that appear on a mobile device is not persuasive.  Applicants’ claimed element stated “physical advertisement”, however, either billboard or signage is not in the claim.  In the meantime, the examiner submits that paragraph [0018], discloses “as a user approaches the GPS location of a physical advertisement, a business associated with the physical advertisement may transmit a real-time message or advertisement to the user's device (e.g., mobile phone).”  Similarly, paragraph [0025] Lin’s reference, the selected advertisements (or advertisement content) may be transmitted to navigational platform 101 to provide to one or more of user devices 107-111 
Applicants’ arguments of Lin disclose nothing about receiving input for a “desired time of arrival” which is precisely what is require by independent claim 1 is not persuasive.  Lin teaches in paragraph [0021]   discloses present advertisements associated with locations within "X"amount of distance, within "Y" amount of travel time, etc.), mode (e.g., advertisements presented as audio, video, text, graphic, etc., content), marketplaces (e.g., basic materials, capital goods, energy, financial, healthcare, services, technology, transportation, utilities, etc.), where “Y” amount of travel time includes the desire time.   Lin in paragraph [0023] further teaches consequently, users may be dynamically provided with advertisements that may be, according to certain exemplary embodiments, specifically targeted to users, when those users are, for instance, en route to one or more predetermined destinations, which is within the scope of the discloser of paragraph [0001] of application specification, the paragraph discloses based on DTA the computer system and method disclosed herein may create a certain route that exposes the user to certain advertisements.  Therefore, Lin address the claimed limitation.  
Applicants’ arguments of there is no physical advertisement disclosed in Lin is not persuasive.  For example, paragraph [0018], discloses “as a user approaches the GPS location of a physical advertisement, a business associated with the physical advertisement may transmit a real-time message or advertisement to the user's device (e.g., mobile phone).”  Similarly, in paragraph [0026] discloses the navigational platform 101 and/or advertisement platform 103, may provide user with dynamic navigational information (e.g., routing directions, etc.), and/or advertisement content based on (or correlation to the presence (or physical location) of user
Applicants’ arguments of the Office Action do not even attempt to show where in Lin a “database” of physical advertisements is discloses is not persuasive.  Figures 1-3, 125, 215 and 315 discloses ad content   and see also paragraphs [0025], [0032] and [0039], disclose ad content repository [database]).  Therefore, Lin address the claimed limitation.  
Applicant argued   Lin does not disclose anything related to “dynamically re-routing a vehicle” is not persuasive.  Paragraph [0034], discloses routing model 211 may also be configured to dynamically provide ETA information for arriving at predetermined destinations corresponding to advertisement information” and paragraph [0063] discloses wherein mobile devices 400 is to dynamically receive navigation information at least including the routing information from navigation platform 101 while en route to one or more specified destination location is within the scope of dynamically re-routing a vehicle.  Therefore, the claimed limitation is address.    

Applicants’ argument with respect to Khosravy reference is not persuasive.  While Lin teach the recited element in claim 1, Khosravy reference is combined to address the missing features of Lin.     Khosravy  teaches wherein the synchronized business data associated with the at least on physical advertisement location indicates that at least one physical advertisement location has been de-registered(paragraph [0019], discloses synchronization can be employed in connection with updating content [physical  advertisement] associated  with endpoints, paragraph [0103] discloses static information that can be  set by an owner of information about a point of interest including, name, address, hours, URL, other static and/or dynamic content (which can be updated in real time via synchronization).  Example of dynamic content could be what the main exhibits are at a museum, whether the museum is empty or really crowded or whether a short is sold out, etc., [business data with at least physical advertisement location] and paragraph [0119], discloses synchronization any kind  of data , paragraph [018], discloses path information representing a path traversed by the portable devices is analyzed based on the location information and/or direction information to determine updates for the path information  to be synchronized .., the updates for the path information are obtained via synchronization is used to send the updates to the mobile devices [dynamically re-routing to the second advertisement based route] ).   Further, Khosravy in (abstract) discloses dynamically updatable information associated with a point of interest and changes resulting for the changes input are synchronized and paragraph [0186], discloses the user travel to predict location 3106, it starts to be clear that the user no longer need the data from the age out candidate location , which can be removed or flagged from removal is within the scope of the synchronized business data associated with the at least on physical advertisement location indicates that at least one physical advertisement location has been de-registered.  Therefore, the combination of Lin and Khosravy address the claimed limitation.  
Prior arts in the record 
Lin (US Pub., No., 2011/0040626 A1) discloses an approach is provided for advertisement-based navigational services. A route request is received from a user device for route directions. An advertisement request is generated for advertisement content.
Khosravy et al (US Pub., No., 2012/0264457 A1) discloses with the addition of directional information and gesture based input in a location based services environment, a 
Colson et al (US Pub., No., 2015/0356665 A1) discloses an onboard computing devise of autonomous vehicle interacts with computers utilized by one or merchants to enable user to pre-purchase items from one or more merchants. 
O’Sullivan et al (US. Pub., No., 2012/0191537 A1) discloses a request for route information to destination received by a route processing module.   At least one available route to the destination is provided upon determining that the available route provides the proximity to the targeted advertisement.
Djuric et al (US Pub., No., 2018/0137593 A1) discloses a transport system can manage an on-demand transportation service to connect avaible vehicle with user 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682